8. Regulation applying a scheme of generalised tariff preferences (vote)
Mr President, I should like to table an oral amendment to this amendment, deleting two parts of the amendment, namely the words 'by the Colombian army' and 'on Colombia'.
Therefore, the amendment reads as follows: 'considers that the alarming news concerning the killings of trade unionists in Colombia, as well as the news recently received and now confirmed by Colombia's public prosecutor that mass graves containing the bodies of hundreds of people killed in recent years have been discovered in the region of La Macarena, are sufficient evidence to enable the Commission to open an investigation in accordance with the regulation.'